DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 15, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed October 20th, 2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the specifications and claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7, 9, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Uenishi et al. (US 20180013289 A1) in view of Yamakazi et al. (US 20130297126 A1).
Regarding claim 1, Uenishi et al. teaches a method (Paragraph [0029] control method for controlling supply and consumption of electric power in a system power supply) of charging a battery (Paragraph [0044] storage battery 103 can be charged with the power generated by the photovoltaic module 101) for a renewable energy source (Paragraph [0045] photovoltaic module 101 is one of the power generators utilizing sunlight as the renewable energy) comprising: 
receiving a forecast (Paragraph [0054] power control estimation unit 108 reads the weather forecast of the next day from a weather forecast website) having a plurality of predetermined time intervals (Paragraph [0055] data of the weather forecast of a target day for estimation (or the time period (for example, a time period such as 13 o'clock to 15 o'clock) to be estimated of a predetermined day)) with a predicted energy input level of the renewable energy source corresponding to each predetermined time interval (Paragraph [0055] a power pattern of time-series collection of discrete power values which are estimated at predetermined time intervals); 
calculating a setpoint for each predetermined time interval for an amount of power available to charge the battery for each predetermined time interval (Paragraph [0059] power control estimation unit 108 estimates the charge amounts with respect to the storage battery 103 at each predetermined interval on the next day) based on the forecast (Paragraph [0055] data of the weather forecast of a target day); 
Paragraph [0022] power control estimated value includes an amount of power charged to the storage battery from the power generated by the power generator in each predetermined period); 
monitoring an actual energy input level of the renewable energy source (Paragraph [0081] The estimated value correction unit 109 reads and uses each of the past power control estimation pattern and the past actual performance pattern of the predetermined day which are stored in the storage unit 110); 
and setting the lesser energy input level as the setpoint for the corresponding predetermined time interval (Paragraph [0084] The control unit 107 provided per facility reads out the corrected power control estimation pattern written in the storage unit 110, controls the charge and discharge of the storage battery 103 based on this corrected power control estimation pattern).


In summary, Uenishi et al. teaches a method of controlling supply and consumption of electric power in a system using a battery based off of forecast intervals. Uenishi et al. does not teach that the surplus input energy is expressed as a negative value and that the more negative value is selected to set the charging rate of the battery. Specifically, Uenishi et al. does not teach 
comparing the actual energy input level to the predicted energy input level for its corresponding time interval to determine which of the actual energy input level and the predicted input level is a lesser energy input level; and setting the lesser energy input level as the setpoint for the corresponding predetermined time interval.

Yamakazi et al. specifically teaches comparing the actual energy input level to the predicted energy input level for its corresponding time interval to determine which of the actual energy input level and the predicted input level is a lesser energy input level ([0015] If the driver demand torque is low, the resulting charge torque will be highly negative implying that the battery is charged aggressively1. However, if the driver demand is high, the charging torque is set to a less negative value in order to ensure sufficient engine power is available to satisfy the propulsion requirements.” [0015] Yamazaki et al. compares the two torques (step 52) to determine which one of the two charge torques (step 46, step 51) is the lesser energy input (more negative). Specifically, when the car becomes idle after moving, the charge torque (46) is more negative and is the lesser energy input. Fig. 2). 

Uenishi et al. and Yamakazi et al. are considered to be analogous to the claimed invention because they are in the same field of controlling battery charging. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate Yamakazi’s method of setting a lesser or more negative energy input level as the setpoint to aggressively charge the battery into Uenishi’s method to improve the method of charging the battery at a faster rate when there is a low demand in the system ([0015] Yamakazi et al.).

Regarding claim 2, Uenishi et al. in view of Yamakazi et al. teaches the method of claim 1. Uenishi et al. further teaches wherein the renewable energy source (Paragraph [0045] photovoltaic module 101 is one of the power generators utilizing sunlight as the renewable energy) comprises at least one solar photovoltaic cell panel (FIG. 1 photovoltaic module 101).

Regarding claim 3, Uenishi et al. in view of Yamakazi et al. teaches the method of claim 2. Uenishi et al. further teaches wherein the forecast is an irradiance forecast (Paragraph [0054] power control estimation unit 108 may receive prediction data of solar radiation amount of the next day).

Regarding claim 7, Uenishi et al. in view of Yamakazi et al. teaches the method of claim 1. Uenishi et al. further teaches wherein the predetermined time interval is one hour (Paragraph [0055] power pattern of time-series collection of discrete power values which are estimated at predetermined time intervals (e.g., every day, every hour, every minute, etc.).  

Regarding claim 9, Uenishi et al. in view of Yamakazi et al. teaches the method of claim 1. Uenishi et al. further teaches further comprising discharging excess power from the battery for use by an outside party (Paragraph [0121] power management apparatus 200 combines surplus power from the whole customer facilities MA in the power controlled area 1 and controls the charging and discharging operations of the storage batteries 103 of specific customer facilities 10A).

As per claims 17-20, Uenishi et al. and Yamakazi et al. together teach the method steps. Therefore, they teach the computer program product for implementing the method steps.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Uenishi et al. (US 20180013289 A1) in view of Yamakazi et al. (US 20130297126 A1) and in further view of Wagoner et al. (US 20170005470 A1).

Regarding claim 4, Uenishi et al. in view of Yamakazi et al. teaches the method of claim 1. Uenishi et al. and Yamakazi et al. fail to teach wherein the renewable energy source comprises at least one wind turbine. 
However, Wagoner et al. teaches wherein the renewable energy source comprises at least one wind turbine (FIG. 1 wind turbine system 100, wind turbine 120).
Uenishi et al., Yamakazi et al., and Wagoner et al. are all considered to be analogous to the claimed invention because they are in the same field of utilizing energy. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of charging a battery of Uenishi et al. to incorporate the teachings of Wagoner et al. to provide a wind turbine system containing a wind turbine.  Doing so would include a wind turbine system that includes a wind driven generator and a power converter coupled to the wind driven generator. The power converter includes a DC bus. The system further includes a battery energy storage system coupled to the DC bus of the power converter (Wagoner, Paragraph [0009]).

Regarding claim 5, Uenishi et al., in view of Yamakazi et al., and in view of Wagoner et al. teaches the method of claim 4. Wagoner et al. further teaches wherein the forecast predicts wind speed (Paragraph [0026] data indicative of anticipated conditions can include data indicative of anticipated weather conditions (e.g. wind speed)).
Wagoner, Paragraph [0047]).

Claims 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Uenishi et al. (US 20180013289 A1) in view of Yamakazi et al. (US 20130297126 A1) and in further view of ElBsat et al. (US 20170104336 A1).

Regarding claim 6, Uenishi et al. in view of Yamakazi et al. teaches the method of claim 1. Uenishi et al. and Yamakazi et al. fail to teach wherein the forecast is based on historical data.
However, ElBsat et al. teaches wherein the forecast is based on historical data (Paragraph [0318] weather service 1522 may include current weather data (temperature, humidity, barometric pressure, etc.), weather forecasts, historical weather data).
Uenishi et al., Yamakazi et al., and ElBsat et al. are both considered to be analogous to the claimed invention because they are in the same field of incorporating battery or charger load switching, (e.g. concurrent charging and load supply). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of charging a battery of Uenishi et al. to incorporate the teachings of ElBsat et al. to provide a weather service that may include historical weather data.  Doing so would ElBsat, Paragraph [0331]).

Regarding claim 8, Uenishi et al. in view of Yamakazi et al. teaches the method of claim 1. Uenishi et al. further teaches further comprising: determining that the corresponding predetermined time interval (Paragraph [0059] the power control estimation unit 108 estimates the charge and discharge amounts with respect to the storage battery 103 at each predetermined interval)  is a scheduled battery discharge time interval (Paragraph [0087] time intervals of all the time periods of a day during which discharge is performed); and discharging the battery according to the setpoint for the corresponding predetermined time interval (Paragraph [0021] power control estimated value is an amount of power discharged from the storage battery in each predetermined period). Uenishi et al. and Yamakazi et al. however fail to teach “to an electric power distribution grid”. 
However, ElBsat et al. teaches to an electric power distribution grid (Paragraph [0009] AC photovoltaic power output and the AC battery power output may be combined to form the total power at the point of interconnection. The total power at the point of interconnection may be provided to an energy grid).
Uenishi et al., Yamakazi et al., and ElBsat et al. are both considered to be analogous to the claimed invention because they are in the same field of incorporating battery or charger load switching, (e.g. concurrent charging and load supply). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of charging a battery of Uenishi et al. to incorporate the teachings of ElBsat et al. to provide total power at the point of interconnection may be provided to an energy grid.  ElBsat, Paragraph [0032]).

Claims 10-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Uenishi et al. (US 20180013289 A1), in view of Yamakazi et al. (US 20130297126 A1), and in further view of Moore et al. (US 8638061 B2), and in further view of Wagoner et al. (US 20170005470 A1). 

Regarding claim 10, Uenishi et al. teaches a renewable energy producing system comprising (Abstract):
a rechargeable battery (FIG 1. storage battery 103);
a load (FIG. 1 electric power load 106);
and a controller (FIG. 1 power control estimation unit 108) that: receives a forecast (Paragraph [0054] power control estimation unit 108 reads the weather forecast of the next day from a weather forecast website) having a plurality of predetermined time intervals (Paragraph [0055]  data of the weather forecast of a target day for estimation (or the time period (for example, a time period such as 13 o'clock to 15 o'clock) to be estimated of a predetermined day)) with a predicted energy input level of the renewable energy source corresponding to each predetermined time interval (Paragraph [0055] a power pattern of time-series collection of discrete power values which are estimated at predetermined time intervals);
calculates a setpoint for each predetermined time interval for an amount of power available to charge the battery for each predetermined time interval (Paragraph [0059] the power control estimation unit 108 estimates the charge and discharge amounts with respect to the storage battery 103 at each predetermined interval) based on the forecast (Paragraph [0055] data of the weather forecast of a target day); 
and charges the battery during a predetermined time interval according to its corresponding setpoint (Paragraph [0022] power control estimated value includes an amount of power charged to the storage battery from the power generated by the power generator in each predetermined period);
that monitors an actual energy input level of the renewable energy source (Paragraph [0081] The estimated value correction unit 109 reads and uses each of the past power control estimation pattern and the past actual performance pattern of the predetermined day which are stored in the storage unit 110);
and sets the lesser energy input level as the setpoint for the corresponding predetermined time interval (Paragraph [0084] The control unit 107 provided per facility reads out the corrected power control estimation pattern written in the storage unit 110, controls the charge and discharge of the storage battery 103 based on this corrected power control estimation pattern).


In summary, Uenishi et al. teaches a method of controlling supply and consumption of electric power in a system using a battery based off of forecast intervals. Uenishi et al. does not teach that the surplus input energy is expressed as a negative value and that the more negative value is selected to set the charging rate of the battery. Yamakazi et al. specifically teaches compares the actual energy input level to the predicted energy input level for its corresponding [0015] If the driver demand torque is low, the resulting charge torque will be highly negative implying that the battery is charged aggressively2. However, if the driver demand is high, the charging torque is set to a less negative value in order to ensure sufficient engine power is available to satisfy the propulsion requirements.” [0015] Yamazaki et al. compares the two torques (step 52) to determine which one of the two charge torques (step 46, step 51) is the lesser energy input (more negative). Specifically, when the car becomes idle after moving, the charge torque (46) is more negative and is the lesser energy input. Fig. 2). 

Uenishi et al. and Yamakazi et al. are considered to be analogous to the claimed invention because they are in the same field of controlling battery charging. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate Yamakazi’s method of setting a lesser or more negative energy input level as the setpoint to aggressively charge the battery into Uenishi’s method to improve the method of charging the battery at a faster rate when there is a low demand in the system ([0015] Yamakazi et al.).

Uenishi et al. and Yamakazi et al. however fail to teach a transformer that exchanges energy between the rechargeable battery and the load and a battery management system.
However, Moore et al. teaches a transformer (Column 17, lines 35-38, FIG. 15, system 1500 connects to a bus 1502 between the energy source and the load via a transformer 1504) that exchanges energy between the rechargeable battery and the load (Column 17, lines 55-56, 65-67, system 1500 includes a first sodium sulfur battery 1506 that has an associated direct current (DC) chopper 1514, and an associated charger 1522). 
Uenishi et al., Yamakazi et al., and Moore et al. are considered to be analogous to the claimed invention because they are in the same field of utilizing energy. Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the renewable energy producing system of Uenishi et al., and the transformer of Moore et al and arrived at a system that stabilizes power provided from an energy source to a load (Moore et al. FIG 15. system 1500). One of ordinary skill in the art would have been motivated to make such a combination because it would allow a system storing energy from a bus to receive power from the transformer and provide the power to many chargers (Moore, Column 18, lines 22-25). 
Uenishi et al., Yamakazi et al., and Moore et al. fail to teach a battery management system.
However, Wagoner et al. teaches a battery management system (Paragraph [0039] The BESS 200 can include a battery management system (BMS) 215). 

Uenishi et al., Yamakazi et al., Moore et al., and Wagoner et al. are all considered to be analogous to the claimed invention because they are in the same field of utilizing energy. Therefore it would have also been facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the renewable energy producing system of Uenishi et al. and the plurality of batteries in the system of Moore et al. (Moore et al. Column 17, lines 55-56) and the battery management system of Wagoner et al. and arrived at a Wagoner et al. FIG 2. battery energy storage system (BESS) 200). One of ordinary skill in the art would have been motivated to make such a combination because doing so would monitor one or more of the battery energy storage devices such as by protecting the battery energy storage device from operating outside a safe operating mode (Wagoner, Paragraph [0039]).

Regarding claim 11, Uenishi et al. in view of Yamakazi et al., in view of Moore et al., and in further view of Wagoner et al. teaches the renewable energy producing system of claim 10. Uenishi et al. further teaches wherein the renewable energy source (Paragraph [0045] photovoltaic module 101 is one of the power generators utilizing sunlight as the renewable energy) comprises at least one solar photovoltaic cell panel (FIG. 1 photovoltaic module 101).

Regarding claim 12, Uenishi et al. in view of Yamakazi et al., in view of Moore et al., and in further view of Wagoner et al. teaches the renewable energy producing system of claim 10. Uenishi et al. further teaches wherein the forecast is an irradiance forecast (Paragraph [0054] power control estimation unit 108 may receive prediction data of solar radiation amount of the next day or the like delivered from a server of a weather information distribution company).

Regarding claim 13, Uenishi et al. in view of Yamakazi et al., in view of Moore et al., and in further view of Wagoner et al. teaches the renewable energy producing system of claim 10. Wagoner et al. further teaches wherein the renewable energy source comprises at least one wind turbine (FIG. 1 wind turbine system 100, wind turbine 120).
Moore et. al FIG. 1, hybrid energy storage 116) and the at least one turbine of Wagoner et al. and arrived at a wind turbine system (Wagoner, FIG 1. wind turbine system 100).  One of ordinary skill in the art would have been motivated to make such a combination because doing so would include a wind turbine system that includes a wind driven generator and a power converter coupled to the wind driven generator. The power converter includes a DC bus. The system further includes a battery energy storage system coupled to the DC bus of the power converter (Wagoner, Paragraph [0009]).

Regarding claim 14, Uenishi et al. in view of Yamakazi et al., in view of Moore et al., and in further view of Wagoner et al. teaches the renewable energy producing system of claim 13. Wagoner et al. further teaches wherein forecast predicts wind speed (Paragraph [0026] data indicative of anticipated conditions can include data indicative of anticipated weather conditions (e.g. wind speed)).
Uenishi et al., Yamakazi et al., Moore et al. and Wagoner et al. are both considered to be analogous to the claimed invention because they are in the same field of utilizing energy. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the receiving of forecast of Uenishi et al. and the monitors that provide signals of certain conditions to the controller (Moore et al. Column 12, lines 4-5), and the forecast that predicts wind speed of Wagoner et al., and arrived at the renewable energy control module (Wagoner et al. Paragraph [0051]). One of ordinary skill in the art would have been motivated to make such a combination because it would provide data indicative of future weather conditions for a decrease in wind speed and increase in wind speed (Wagoner et al. Paragraph [0059]).

Regarding claim 16, Uenishi et al. in view of Yamakazi et al., in view of Moore et al., and in further view of Wagoner et al. teaches the renewable energy producing system of claim 10. Uenishi et al. further teaches wherein the controller further: discharges excess power from the battery for use by an outside party (Paragraph [0121] power management apparatus 200 combines surplus power from the whole customer facilities MA in the power controlled area 1 and controls the charging and discharging operations of the storage batteries 103 of specific customer facilities 10A).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Uenishi et al. (US 20180013289 A1), in view of Yamakazi et al. (US 20130297126 A1), in view of Moore et al. (US 8638061 B2), in view of Wagoner et al. (US 20170005470 A1), and in further view of E1Bsat et al. (US 20170104336 A1).

Regarding claim 15, Uenishi et al., in view of Yamakazi et al., in view of Moore et al, and in view of Wagoner et al. teaches the renewable energy producing system of claim 10. Uenishi et al. further teaches wherein the controller further: determines that the corresponding Paragraph [0059] the power control estimation unit 108 estimates the charge and discharge amounts with respect to the storage battery 103 at each predetermined interval)   is a scheduled battery discharge time interval (Paragraph [0087] time intervals of all the time periods of a day during which discharge is performed);
and discharges the battery according to the setpoint for the corresponding predetermined time interval (Paragraph [0021] power control estimated value is an amount of power discharged from the storage battery in each predetermined period). 
Uenishi et al. in view of Yamakazi et al., in view of Moore et al., and in view of Wagoner et al. however fail to teach “to an electric power distribution grid”. 
However, ElBsat et al. teaches to an electric power distribution grid (Paragraph [0009] AC photovoltaic power output and the AC battery power output may be combined to form the total power at the point of interconnection. The total power at the point of interconnection may be provided to an energy grid).
Uenishi et al., Yamakazi et al., Moore et al., Wagoner et al. and ElBsat et al. are all considered to be analogous to the claimed invention because they are in the same field of incorporating battery or charger load switching, (e.g. concurrent charging and load supply). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the electric power control system of Uenishi et al (Uenishi, Abstract), the renewable energy system of Moore et al. (Moore FIG. 1, renewable energy system 102), the power converter of Wagoner et al. (Wagoner Paragraph [0029]) and the electric distribution grid of ElBsat et al. and arrive at a photovoltaic energy system (ElBsat et al., Paragraph [0052]). One of ordinary skill in the art would have been motivated to make such a combination because doing so would allow electric supply to an energy grid and electric ElBsat, Paragraph [0032]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Drees (US 20170104337A1) teaches a photovoltaic system with a controller that is configured to control the electric output of the photovoltaic field. 
Yanai et al. (US20030047209A1) teaches a system that controls the discharge of electric power in its storage batteries with reference to a specific period of high power demand. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C. Lee can be reached on (571)-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-
272-1000.
/B.L./
Examiner, Art Unit 2115
 /THOMAS C LEE/ Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The more negative (the lesser) the charge torque is, the more power is used to charge the battery
        2 The more negative (the lesser) the charge torque is, the more power is used to charge the battery